         Case 1:19-cv-12591-ADB Document 24 Filed 01/12/21 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 MARVIN BADIO,                                    *
                                                  *
                Plaintiff,
                                                  *
                                                  *
                v.
                                                  *
                                                          Civil Action No. 19-cv-12591-ADB
                                                  *
 G4S SOLUTION USA, BROCKTON
                                                  *
 POLICE DEPARTMENT, and MICHAEL
                                                  *
 SKINNER,
                                                  *
            Defendants.
                                                  *


     MEMORANDUM AND ORDER ON DEFENDANTS’ MOTIONS TO DISMISS
BURROUGHS, D.J.

       Plaintiff Marvin Badio (“Plaintiff”), appearing pro se, brings this action against G4S

Solution USA (“G4S”), the Brockton Police Department (“Brockton PD”), and Brockton PD

Lt. Michael Skinner (“Skinner” and, with Brockton PD, “Brockton Defendants”), alleging

violations of Title VII of the Civil Rights Act of 1964 (“Title VII”), the Fair Labor Standards Act

(“FLSA”), and his Fourteenth Amendment rights. [ECF No. 4]. Currently before the Court are

motions to dismiss filed by the Brockton Defendants, [ECF No. 13], and G4S, [ECF No. 17].

For the reasons set forth below, the motions, [ECF Nos. 13, 17], are GRANTED.

I.     BACKGROUND

       A.      Factual Background

       For purposes of this Order, the relevant facts are drawn from Plaintiff’s amended

complaint, [ECF No. 4], and viewed in the light most favorable to Plaintiff. See Ruivo v. Wells

Fargo Bank, N.A., 766 F.3d 87, 90 (1st Cir. 2014) (citations omitted).

       Plaintiff is African and Haitian American. [ECF No. 4 ¶ 19]. From April 2015 to

December 27, 2016, Plaintiff worked for G4S as an unarmed security guard. [Id. ¶¶ 1, 6]. On
         Case 1:19-cv-12591-ADB Document 24 Filed 01/12/21 Page 2 of 15




December 15, 2016, Plaintiff was given an opportunity to be promoted to an armed security

guard, subject to his passing the Multiphasic Personality Inventory test (“MPI test”). [Id. ¶ 3].

Plaintiff took the MPI test on December 21, 2016, [id. ¶ 4], and on December 27, 2016 was

informed that he was being terminated from the company because he had not passed the test, [id.

¶ 6].

        On January 27, 2017, Plaintiff was offered a position as an armed security guard at

another security company, Allied Universal, after passing the same MPI test which he had taken

at G4S. [ECF No. 4 ¶ 7]. Plaintiff maintained his position with Allied Universal, working as an

armed security guard at Bank of America, until October 12, 2017, at which point Allied

Universal lost its bid for the Bank of America contract to Plaintiff’s former employer, G4S. [Id.

¶¶ 8–9]. When G4S took over the Bank of America contract, it offered every armed employee

currently working under the former Allied Universal contract, with the exception of Plaintiff, the

opportunity to continue working at Bank of America with G4S. [Id. ¶ 9]. By way of explanation

for his exclusion, G4S’s human resources director told Plaintiff that he was “not welcome[] to

work for G4S.” [Id. ¶ 10].

        In September 2018, St. Moritz, another security company, hired Plaintiff as an armed

security guard. [ECF No. 4 ¶ 11]. St. Moritz required Plaintiff to purchase his own firearm.

[Id.]. On September 21, 2018, Plaintiff attempted to purchase a firearm at a store in Holbrook,

Massachusetts but employees at the store informed Plaintiff that there was an issue with his

license to carry a firearm (“LTC”). [Id. ¶ 12]. Plaintiff was told to contact Brockton PD and to

speak with Skinner regarding the issue. [Id.]. That day, Plaintiff met with Skinner, who told

Plaintiff that his LTC had been suspended. [Id. ¶ 13]. On October 8, 2018, Plaintiff once again




                                                 2
          Case 1:19-cv-12591-ADB Document 24 Filed 01/12/21 Page 3 of 15




met with Skinner, at which time Plaintiff was informed that his LTC had been revoked. [Id.

¶ 14].

         B.     Procedural Background

         Plaintiff filed his initial complaint on December 26, 2019, bringing suit against G4S and

the Brockton Defendants, as well as several G4S employees, for violations of Title VII, the

Health Insurance Portability and Accountability Act (“HIPAA”), and the Occupational Safety

and Health Act (“OSHA”). [ECF No. 1]. Plaintiff also filed a motion for leave to proceed in

forma pauperis. [ECF No. 2]. Plaintiff timely filed an amended complaint on January 8, 2020,

which added an FLSA claim against G4S and several G4S employees, [ECF No. 4], and later

filed a motion to appoint counsel, [ECF No. 5].

         On March 10, 2020, the Court issued an order granting Plaintiff’s motion for leave to

proceed in forma pauperis and denying Plaintiff’s motion to appoint counsel, without prejudice,

determining the motion to be premature. [ECF No. 6 ¶¶ 1–2]. In that Order, the Court dismissed

all of Plaintiff’s claims against the individual G4S employees, the Title VII claims brought

against all but G4S, as well as all HIPAA and OSHA claims, [id. ¶ 3–4], but found that

Plaintiff’s amended complaint could be read to allege a 42 U.S.C. §1983 claim against the

Brockton Defendants, premised on the Fourteenth Amendment’s Equal Protection clause, [id.

¶ 4]. The remaining claims are therefore Counts I, II, and III (Title VII) and Count IV (FLSA)

against G4S, and Count VIII (Equal Protection claim under § 1983) against the Brockton

Defendants. See [ECF No. 6].

         The Brockton Defendants filed a motion to dismiss on May 25, 2020, [ECF No. 13], and

G4S filed a motion to dismiss on July 6, 2020, [ECF No. 17]. Plaintiff opposed both motions.

[ECF Nos. 14, 22].



                                                  3
         Case 1:19-cv-12591-ADB Document 24 Filed 01/12/21 Page 4 of 15




II.    LEGAL STANDARD

       In reviewing a motion to dismiss under Rule 12(b)(6), the Court must accept as true all

well-pleaded facts, analyze those facts in the light most favorable to the plaintiff, and draw all

reasonable factual inferences in favor of the plaintiff. See Gilbert v. City of Chicopee, 915 F.3d

74, 80 (1st Cir. 2019) (citations omitted). “[D]etailed factual allegations” are not required, but

the complaint must set forth “more than labels and conclusions,” see Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007), and must contain “factual allegations, either direct or inferential,

respecting each material element necessary to sustain recovery under some actionable legal

theory,” Gagliardi v. Sullivan, 513 F.3d 301, 305 (1st Cir. 2008) (quoting Centro Médico del

Turabo, Inc. v. Feliciano de Melecio, 406 F.3d 1, 6 (1st Cir. 2005)). The alleged facts must be

sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

       “To cross the plausibility threshold a claim does not need to be probable, but it must give

rise to more than a mere possibility of liability.” Grajales v. P.R. Ports Auth., 682 F.3d 40,

44–45 (1st Cir. 2012) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A determination of

plausibility is ‘a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.’” Id. at 44 (quoting Iqbal, 556 U.S. at 679). “[T]he complaint

should be read as a whole, not parsed piece by piece to determine whether each allegation, in

isolation, is plausible . . . .” Hernandez-Cuevas v. Taylor, 723 F.3d 91, 103 (1st Cir. 2013)

(quoting Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 14 (1st Cir. 2011)). “The plausibility

standard invites a two-step pavane.” A.G. ex rel. Maddox v. Elsevier, Inc., 732 F.3d 77, 80 (1st

Cir. 2013) (citing Grajales, 682 F.3d at 45). First, the Court “must separate the complaint’s

factual allegations (which must be accepted as true) from its conclusory legal allegations (which

need not be credited).” Id. (quoting Morales-Cruz v. Univ. of P.R., 676 F.3d 220, 224 (1st Cir.



                                                  4
         Case 1:19-cv-12591-ADB Document 24 Filed 01/12/21 Page 5 of 15




2012)). Secondly, the Court “must determine whether the remaining factual content allows a

‘reasonable inference that the defendant is liable for the misconduct alleged.’” Id. (quoting

Morales-Cruz, 676 F.3d at 224).

       In addition to the general standard applicable to a motion to dismiss, “[a] document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (internal quotation marks and citations omitted). “However, pro se status

does not insulate a party from complying with procedural and substantive law.” Ahmed v.

Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997). That being said, the Court “hold[s] pro se

pleadings to less demanding standards . . . to guard against the loss of pro se claims due to

technical defects,” Dutil v. Murphy, 550 F.3d 154, 158 (1st Cir. 2008), and must generously

construe arguments which a pro se Plaintiff makes in their briefing, Ahmed, 118 F.3d at 890.

III.   DISCUSSION

       A.      Claims Against G4S

               1.      Title VII Claims

       Plaintiff asserts that G4S discriminated against him on the basis of his race in violation of

Title VII. [ECF No 4 ¶¶ 18–22]. G4S moves to dismiss this claim, asserting that Plaintiff did

not file a timely charge with the Equal Employment Opportunity Commission (“EEOC”) and

therefore failed to exhaust his administrative remedies. [ECF No. 18 at 3–5].

       “Title VII is a vehicle through which an individual may seek recovery for employment

discrimination on the grounds of race, color, religion, gender, or national origin.” Franceschi v.

U.S. Dept. of Veterans Affairs, 514 F.3d 81, 85 (1st Cir. 2008). Because the EEOC is the

primary resource for pursuing a Title VII charge, id., “Title VII requires exhaustion of



                                                 5
         Case 1:19-cv-12591-ADB Document 24 Filed 01/12/21 Page 6 of 15




administrative remedies as a condition precedent to suit in federal district court,” Jensen v.

Frank, 912 F.2d 517, 520 (1st Cir. 1990). “[T]he failure to exhaust this administrative process

‘bars the courthouse door.’” Franceschi, 514 F.3d at 85 (quoting Bonilla v. Muebles J.J.

Álvarez, Inc., 194 F.3d 275, 278 (1st Cir. 1999)). “[A]ny person seeking relief under Title VII

must file a charge with the EEOC ‘within one hundred and eighty days after the alleged

employment practice occurred,’ or, if a claim is filed instead with a state or local agency, ‘within

three hundred days after the alleged unlawful employment practice occurred.” Rodriguez v.

Smithkline Beecham, 224 F.3d 1, 7 (1st Cir. 2000) (internal citation omitted) (quoting 42 U.S.C.

§ 2000e-5(e)(1)).

       Here, Plaintiff alleges that G4S violated Title VII when it refused to rehire him in

October 2017, [ECF No. 4 ¶¶ 9, 26], but he did not file a complaint with the EEOC until October

4, 2019, [ECF No. 17-1 at 2 (copy of EEOC complaint)], which was well after the one-hundred-

and-eighty-day EEOC limitations period ended, see 42 U.S.C. § 2000e-5(e)(1). Failing to file a

charge with the EEOC within the statutory period precludes Plaintiff from pursuing legal action

on his Title VII claims, and Counts I, II, and III are therefore DISMISSED with prejudice. See

Velazquez-Ortiz v. Vilsack, 657 F.3d 64, 72 (1st Cir. 2011) (affirming dismissal of Title VII

claim where plaintiff failed to exhaust administrative remedies). 1

               2.      FLSA Claim

       Plaintiff alleges that G4S failed to pay him the correct wages for two separate week-long

periods in 2015, and also asserts that G4S failed to pay him overtime at unspecified times



1
  Even assuming that Plaintiff’s allegation that G4S improperly provided the Brockton PD with
Plaintiff’s MPI test results in October 2018 is true, because Plaintiff was no longer employed
with G4S or seeking employment with the company, the allegation fails to support a claim under
Title VII. See [ECF No. 4 ¶ 14]; Franceschi, 514 F.3d at 85 (describing Title VII as a means to
redress employment discrimination).
                                                 6
         Case 1:19-cv-12591-ADB Document 24 Filed 01/12/21 Page 7 of 15




throughout his employment. [ECF No. 4 ¶¶ 32–33]. G4S responds that Plaintiff’s FLSA claim

is barred by the statute of limitations, and that the claim, which he added in his amended

complaint, does not relate back to his original complaint. [ECF No. 18 at 5–7].

       Under the FLSA, a cause of action for unpaid compensation “shall be forever barred

unless commenced within two years after the cause of action accrued, except that a cause of

action arising out of a willful violation may be commenced within three years after the cause of

action accrued.” 29 U.S.C. § 255(a). An amended complaint “relates back” to the date of the

original pleading when “the amendment asserts a claim or defense that arose out of the conduct,

transaction, or occurrence set out—or attempted to be set out—in the original pleading.” Fed. R.

Civ. P. 15(c)(1)(B). “The addition of new claims to an amended pleading does not alone defeat

relation back; the question instead is whether the initial pleading provided a defendant with

adequate notice of the potential new claims.” Quaak v. Dexia, S.A., 445 F. Supp. 2d 130, 137

(D. Mass. 2006).

       Plaintiff filed his complaint on December 26, 2019, [ECF No. 1], and filed his amended

complaint, adding an FLSA claim against G4S, on January 9, 2020, [ECF No. 4]. In his

amended complaint, Plaintiff alleges that G4S failed to pay him the correct wages from October

19, 2015 through October 25, 2015, and from October 26, 2015 through November 1, 2015. [Id.

¶ 32]. Even assuming (1) that these underpayments were willful and that the three-year statute of

limitations period therefore applied, and (2) that Plaintiff’s amended complaint relates back to

his original complaint, these allegations fall well outside of the limitations period. See 29 U.S.C.

§ 255(a).

       In his amended complaint, Plaintiff also makes a conclusory allegation that “Defendant

G4S failed to pay overtime to Plaintiff when Plaintiff had worked for over 40 hours a week



                                                 7
         Case 1:19-cv-12591-ADB Document 24 Filed 01/12/21 Page 8 of 15




during multiple times.” [ECF No. 4 ¶ 33]. Plaintiff provides no additional detail in support of

this allegation, nor does he specify what he believes shows that the failure was willful. See [id.].

Because Plaintiff does not provide the dates of the alleged uncompensated overtime, for the

purposes of this motion, the Court will assume that the final date of alleged overtime

underpayment coincided with Plaintiff’s last day of employment with G4S, which was December

27, 2016. [Id. ¶ 6].

       Plaintiff first made this allegation regarding overtime payments in his amended

complaint, filed in January of 2020. [ECF No. 4]. Plaintiff’s original complaint mentioned that

he was bringing a claim under the “Wage Act” and stated that G4S was liable for “non-payment

of wages,” [ECF No. 1 at 1], but did not include claims under the FLSA or the Massachusetts

Wage Act or any specific allegations regarding unpaid overtime. See generally [id.]. Instead,

Plaintiff’s initial complaint was focused on his Title VII, OSHA, and HIPAA claims. [Id.].

Although a close call, the Court will liberally construe Plaintiff’s original complaint to have

given notice to G4S of a claim related to unpaid overtime. See Quaak, 445 F. Supp. 2d at 137.

Accordingly, the Court finds that Plaintiff’s amended complaint, filed just over a week outside of

the three-year statute of limitations period for willful claims, related back to the original

complaint, filed one day before the three-year statute of limitations period expired. See Fed. R.

Civ. P. 15(c)(1)(B).

       Even so, however, given the lack of detail provided in support of this claim, Plaintiff’s

FLSA claim (Count IV) is DISMISSED without prejudice. As this claim will only be allowed to

move forward on the allegation that G4S willfully failed to pay overtime, if Plaintiff chooses to

amend his complaint to pursue an FLSA claim against G4S, Plaintiff must provide additional

support for this allegation, such as the dates on which he worked overtime but was not paid for



                                                  8
         Case 1:19-cv-12591-ADB Document 24 Filed 01/12/21 Page 9 of 15




those additional hours and allegations specific to G4S’s willful violation of the statute. In

addition, Plaintiff will be limited to alleging an overtime payment violation for his final pay

period with the company, which ended December 27, 2016, because any earlier alleged

violations would be outside of the three-year statute of limitations for willful violations.

       B.      Claim Against Brockton Defendants 2

       As noted above, the Court has construed Plaintiff’s Title VII claim against the Brockton

Defendants as an Equal Protection claim under § 1983. See [ECF No. 6 ¶ 4].

               1.      Failure to Exhaust Administrative Remedies and Statute of Limitations
                       Defenses
       The Brockton Defendants assert that Plaintiff has failed to state a claim which would

entitle him to relief because he never appealed the December 22, 2016 suspension of his LTC

and his claim is therefore barred both procedurally and under the relevant statute of limitations.

[ECF No. 13 at 8–9]. Plaintiff maintains that he never received notice that his LTC had been

suspended, [ECF No. 15 at 7], and was only made aware of the suspension when he

unsuccessfully attempted to purchase a firearm on September 21, 2018, [id. at 2].

       Under Massachusetts state law,

       [a]ny applicant or holder aggrieved by a denial, revocation, suspension or
       restriction placed on a license . . . may, within either 90 days after receiving notice
       of the denial, revocation or suspension or within 90 days after the expiration of the
       time limit during which the licensing authority shall respond to the applicant or . . .
       file a petition to obtain judicial review. . . .




2
  The Brockton Defendants cite Federal Rule of Civil Procedure 12(b)(4) (insufficient process)
as a basis for dismissal, stating only that Plaintiff “failed to serve [them] with his Amended
Complaint and Court Order.” [ECF No. 13 at 1, 4]. Given the Brockton Defendants’ limited
discussion on this issue and the fact that the docket shows proof of service by a U.S. Marshal,
[ECF Nos. 11, 12], the Court assumes that the Brockton Defendants did not intend to advance
this argument and does not address it in the Order.
                                                  9
        Case 1:19-cv-12591-ADB Document 24 Filed 01/12/21 Page 10 of 15




Mass. Gen. Laws ch. 140, § 131. “In the absence of express provision to the contrary, a notice is

not given until received by the person to be notified.” Police Comm’r of Bos. v. Robinson, 716

N.E.2d 652, 656 (Mass. App. Ct. 1999) (quoting Costello v. Bd. of Appeals of Lexington, 333

N.E.2d 210, 212 (Mass. App. Ct. 1975)). Given Plaintiff’s assertion that he did not receive

notice of his LTC suspension, which is corroborated by his allegation in the amended complaint

that nearly two years after his license was suspended he was surprised to find that he was unable

to purchase a new firearm, the Court finds that, at least at this stage, the claim is not barred by

Plaintiff’s failure to timely appeal the suspension.

       The Brockton Defendants also argue that Plaintiff’s claim is barred by the statute of

limitations. [ECF No. 13 at 8–9]. As the Brockton Defendants note, § 1983 does not include a

statute of limitations, but the Supreme Court has directed courts to identify an analogous state

law to determine an appropriate limitations period. [Id. at 8]; see Johnson v. Ry. Express

Agency, Inc., 421 U.S. 454, 462 (1975) (stating that “the controlling period would ordinarily be

the most appropriate one provided by state law”); Nieves v. McSweeney, 241 F.3d 46, 51 (1st

Cir. 2001) (similar). The First Circuit has determined that “a federal court adjudicating a section

1983 action must borrow the forum state’s general statute of limitations for personal injury

actions.” Centro Medico, 406 F.3d at 6. “Massachusetts has a three-year statute of limitations

for personal injury actions . . . .” Bettencourt v. Town of Mendon, 334 F. Supp. 3d 468, 483 (D.

Mass. 2018) (citing Mass. Gen. Laws ch. 260, § 2A). As to accrual,

       [a]lthough section 1983 borrows its limitations period from state law, the accrual
       date for a section 1983 claim is measured by federal law. Under federal law, such
       a cause of action accrues when the plaintiff knows, or has reason to know of the
       injury on which the action is based.
Bettencourt, 334 F. Supp. 3d at 483 (internal quotation marks omitted) (quoting Alamo-Hornedo

v. Puig, 745 F.3d 578, 581 (1st Cir. 2014)); Torres v. Superintendent of Police, 893 F.2d 404,


                                                  10
        Case 1:19-cv-12591-ADB Document 24 Filed 01/12/21 Page 11 of 15




407 (1st Cir. 1990) (“The accrual period for a Section 1983 action begins when the plaintiff

knows or has reason to know of the injury which is the basis of the action.”).

       Plaintiff alleges that he was not aware of his suspended LTC until he attempted to

purchase a firearm on September 21, 2018, [ECF No. 4 ¶¶ 42–43], therefore his § 1983 claim—

filed just over one year later—is not barred by the three-year statute of limitations. [ECF No. 15

at 7–8]. Should evidence come to light during discovery demonstrating that Plaintiff did, in fact,

receive notice of his December 22, 2016 LTC suspension such that his December 26, 2019

complaint was filed outside of the three-year statute of limitations period, the Brockton

Defendants may raise the defense again.

               2.      Equal Protection Claim

       Plaintiff argues that the Brockton Defendants have discriminated against him on the basis

of his race and national origin in violation of the Fourteenth Amendment. [ECF No. 4 ¶¶ 45,

49]. More specifically, he contends that the Brockton Defendants’ revocation of his LTC lacked

reason or justification and therefore was attributable only to his status as a member of a protected

class. [Id. ¶¶ 49–50]. The Brockton Defendants assert that Plaintiff has not properly stated a

claim against them as Plaintiff did not comply with Federal Rule of Civil Procedure 8 and failed

to plead the necessary elements of a Fourteenth Amendment Equal Protection claim. [ECF No.

13 at 4–8].

       Section 1983 “is not itself a source of substantive rights, but merely provides a method

for vindicating federal rights elsewhere conferred.” Graham v. Connor, 490 U.S. 386, 393–94

(1989) (internal quotation marks and citations omitted). The statute “supplies a private right of

action against a person who, under color of state law, deprives another of ‘any rights, privileges,

or immunities secured by the Constitution and [federal] laws.’” Gray v. Cummings, 917 F.3d 1,



                                                11
        Case 1:19-cv-12591-ADB Document 24 Filed 01/12/21 Page 12 of 15




7 (1st Cir. 2019) (alteration in original) (quoting 42 U.S.C. § 1983). To maintain a cause of

action under § 1983, a plaintiff must show that “the challenged conduct [is] attributable to a

person acting under color of state law” and that “the conduct . . . worked a denial of rights

secured by the Constitution or by federal law.” Soto v. Flores, 103 F.3d 1056, 1061 (1st Cir.

1997). For purposes of the Brockton Defendant’s motion, the Court will assume that Skinner, as

an employee of a municipal police department, was acting under color of state law. See

O’Connell v. Gross, No. 19-cv-11654, 2020 U.S. Dist. LEXIS 62925, at *11 (D. Mass. Apr. 10,

2020) (assuming for purposes of motions to dismiss that defendants were acting under color of

state law). With regard to the Brockton PD,

       [a] local governing body, such as a municipality or its police department . . . can be
       sued directly under § 1983 only where “the action that is alleged to be
       unconstitutional implements or executes a policy statement, ordinance, regulations
       or decision officially adopted and promulgated by that body’s officers . . . (or was
       taken) pursuant to governmental custom even though such a custom has not
       received formal approval through the body’s official decision-making channels.”
Malachowski v. City of Keene, 787 F.2d 704, 711 (1st Cir. 1986) (quoting Monell v. Dep’t. of

Soc. Services, 436 U.S. 658, 659 (1978)). Plaintiff has not alleged a specific policy, but rather a

custom of discrimination by the Brockton PD. See [ECF No. 4 ¶ 52].

       To raise an Equal Protection claim, a plaintiff must “establish that there is a factual issue

as to whether, ‘compared with others similarly situated, [they were] selectively treated [unfairly]

. . . based on impermissible considerations such as . . . intent to inhibit or punish the exercise of

constitutional rights . . . .’” Hootstein v. Collins, 928 F. Supp. 2d 326, 345–46 (D. Mass. 2013)

(alterations in original) (quoting Rubinovitz v. Rogato, 60 F.3d 906, 910 (1st Cir. 1995)). As a

starting point, a plaintiff “must first ‘identify and relate specific instances where persons situated

similarly in all relevant aspects were treated differently, instances which have the capacity to

demonstrate that plaintiffs were singled out for unlawful oppression.’” Ayala-Sepulveda v.


                                                  12
         Case 1:19-cv-12591-ADB Document 24 Filed 01/12/21 Page 13 of 15




Municipality of San German, 671 F.3d 24, 32 (1st Cir. 2012) (emphasis omitted) (quoting

Buchanan v. Maine, 469 F.3d 158, 178 (1st Cir. 2006)); see Langadinos v. American Airlines,

Inc., 199 F.3d 68, 73 (1st Cir. 2000) (“[The courts] have required civil rights plaintiffs to ‘outline

facts sufficient to convey specific instances of unlawful discrimination.’” (quoting Dartmouth

Rev. v. Dartmouth Coll., 889 F.2d 13, 16 (1st Cir. 1989))). To survive a motion to dismiss,

allegations of a Fourteenth Amendment violation must be supported by more than conclusory

statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.”);

Hootstein, 928 F. Supp. 2d at 346 (similar); Moniz v. Hall, No. 09-cv-11645, 2011 U.S. Dist.

LEXIS 11752, at *20 (D. Mass. Feb. 7, 2011) (“Conclusory statements that legal rights have

been violated are insufficient to state a claim.”).

         In his amended complaint, Plaintiff claims that “[the] Brockton Police Department has a

reputation of discriminating against minority candidates to provide them LTC licenses,” [ECF

No. 4 ¶ 52], and that his LTC was revoked by Skinner consistent with that reputation, [id.

¶¶ 48–52]. In support, Plaintiff states that the Brockton Defendants “did [not] have reasons or

justification to suspend or revoke Plaintiff’s LTC” beyond his membership in a protected class.

[Id. ¶¶ 49–50]. Plaintiff also asserts that the Brockton PD discriminated against him by failing to

correct the alleged discriminatory action taken by Skinner, who was acting on its behalf. See [id.

¶ 51].

         Beyond these blanket assertions, however, Plaintiff does not allege that others similarly

situated were treated differently than he was or provide instances of alleged disparate treatment

to support a claim under § 1983 that the Brockton Defendants violated his Fourteenth

Amendment right to equal protection under the law. See Doe ex rel. B.G. v. Bos. Pub. Sch., No.



                                                  13
        Case 1:19-cv-12591-ADB Document 24 Filed 01/12/21 Page 14 of 15




17-cv-11653, 2019 U.S. Dist. LEXIS 32705, at *18–19 (D. Mass. Mar. 1, 2019) (“Plaintiffs have

provided no allegations that they were treated differently from others similarly situated, however,

and the Amended Complaint is silent as to the treatment of others. For these reasons . . .

Plaintiffs’ equal protection claim must be dismissed.”). Nor does his amended complaint

provide more than conclusory statements to support his claim that the Brockton Defendants

discriminated against him in violation of his Fourteenth Amendment rights. See Hootstein, 928

F. Supp. 2d at 346 (granting defendant’s motion to dismiss where “the complaint [did] little more

than make conclusory allegations that [d]efendants discriminated against [p]laintiffs”). As a

result, Plaintiff has failed to state a claim for relief under § 1983. See Gagliardi, 513 F.3d at 305

(stating that a complaint must contain “factual allegations, either direct or inferential, respecting

each material element necessary to sustain recovery under some actionable legal theory.”

(citation omitted)). For these reasons, Plaintiff’s § 1983 Equal Protection claim against the

Brockton Defendants (Count VII) is DISMISSED without prejudice. 3

IV.    CONCLUSION

       Accordingly, G4S’s motion to dismiss, [ECF No. 17], and the Brockton Defendants’

motion to dismiss, [ECF No. 13], are GRANTED. Counts I, II, and III against G4S are

dismissed with prejudice, and Count VI, alleging that G4S violated the FLSA, is dismissed



3
  Plaintiff, in his opposition to the Brockton Defendants’ motion to dismiss, raises two new
claims against them: (1) that they violated his Second Amendment rights, and (2) that they
engaged in a conspiracy to deprive him of his civil rights in violation of 42 U.S.C. § 1985. [ECF
No. 15 at 4–5]. Plaintiff cannot, however, bring new claims against the Brockton Defendants
without first seeking leave from the court to amend his complaint to add those claims. See Fed.
R. Civ. P. 15(a)(2) (“In all other cases, a party may amend its pleading only with the opposing
party’s written consent or the court’s leave.”). Plaintiff also attempts to reassert his claims that
the Brockton Defendants committed OSHA and HIPAA violations, [ECF No. 15 at 7], but this
Court has already dismissed those claims with prejudice and they therefore cannot be relitigated,
see [ECF No. 6 ¶ 3 (“All claims brought under [OSHA] and [HIPAA], Counts V, VI, and VII,
are DISMISSED with prejudice as to all defendants pursuant to 28 U.S.C. §1915(e)(2)(B)(ii).”)].
                                                 14
        Case 1:19-cv-12591-ADB Document 24 Filed 01/12/21 Page 15 of 15




without prejudice. Count VIII, alleging a § 1983 violation against the Brockton Defendants, is

dismissed without prejudice. Plaintiff may amend his complaint within thirty (30) days if he

believes he can address the deficiencies that the Court identified regarding those claims

dismissed without prejudice, namely his FLSA claim (Count IV) against G4S, and his § 1983

claim against the Brockton Defendants (Count VIII).

       SO ORDERED.

January 12, 2021                                             /s/ Allison D. Burroughs
                                                             ALLISON D. BURROUGHS
                                                             U.S. DISTRICT JUDGE




                                                15
